W:M;LW-WUHH©W |DQIE_?%€; §§ FE&@HZIQMQGMQ FHBCMWWWZHW

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
MALEEHA S. AHMAD, et al., )
Plaintiff(s), §
v. § Case No. 4:17-CV-02455-CDP
ST. LOUIS, MISSOURI, CITY OF, §
Defendant(s). §

ALTERNATIVE DISPUTE RESOLUTION COMPLIANCE REPORT
Complete one option and file this report With the Clerk's Office

Option 1

 

The neutral elects to extend the deadline for completing ADR for 14 days and will
continue efforts to assist the parties in reaching a settlement Revised completion
deadline: . Such an election by the neutral is permitted once during the
span of a mediation in a single case If the parties require more time to complete
mediation, lead counsel must file a motion with the Court.

Option2
§§ AnADRconferenceWasheldon: z/[/, Z‘/lf’, 7/€ 3/?~'>,5`/3/§[,'°/2"/ Z°(B

All required individuals, parties, counsel of record, corporate representatives, and/or
claims professionals attended and participated in the ADR conference(s) in good faith,
and each possessed the requisite settlement authority;

 

The following individuals, parties, counsel of record, corporate representatives, and/or
claims professionals failed to appear and/or participate in good faith as ordered:

 

The ADR referral Was concluded on 4 / l q l iq
The parties [4:1 did M did not] achieve a settlement Check one

 

Option 3
Although this case Was referred to ADR, a conference WAS NOT HELD.

Date: §}(’ |l<? Neutral: Q°""'\ /-i-VL/l'°"",`"\

ROGER L. GOLDMAN
Signature

 

